Lynch, J.
(dissenting, with whom O’Connor, J., joins). Today the court concludes that the provisions of G. L. c. 112, § 12S, which require a minor to seek the consent of both her parents before having an abortion, violates the due process provisions of our State Constitution. I agree with the dissent of Justice O’Connor, but write separately only to point to, what I regard as, a curious anomaly in the court’s decision. A woman’s right to choose to abort her fetus has been protected by the Federal Constitution since the Supreme Court discovered that right in Roe v. Wade, 410 U.S. 113 (1973). We are, of course, bound to follow the Supreme Court’s interpretation of the Federal Constitution when confronted with a Massachusetts statute said to burden a minor’s right of free choice. See art. 6 of the United States Constitution; Doe v. Doe, 365 Mass. 556, 560 (1974) (Massachusetts statute criminalizing abortion rendered inoperative by Supreme Court decision).
Our previous decisions involving a woman’s right to an abortion rely almost exclusively on Federal precedent. See, e.g., Framingham Clinic, Inc. v. Selectmen of Southborough, *601373 Mass. 279, 287 (1977) (Federal precedent used to strike down town’s bylaws prohibiting abortion clinics); Doe v. Doe, supra at 560-563 (Federal law relied on in denying estranged husband injunctive relief to prevent wife from obtaining abortion without his consent). I see no basis, however, and the court does not suggest one, for ignoring numerous Supreme Court decisions which have considered favorably the constitutionality of parental notification and consent statutes when a judicial bypass option is available. See Planned Parenthood of Southeastern Pa. v. Casey, 505 U.S. 833 (1992) (one-parent consent requirement with adequate judicial bypass mechanism); Ohio v. Akron Ctr. for Reprod. Health, 497 U.S. 502 (1990) (one-parent notice requirement with adequate judicial bypass mechanism); Hodgson v. Minnesota, 497 U.S. 417 (1990) (two-parent notice requirement with adequate judicial bypass mechanism); Planned Parenthood Ass’n of Kansas City, Mo., Inc. v. Ashcroft, 462 U.S. 476 (1983) (one-parent consent requirement with adequate judicial bypass mechanism); Akron v. Akron Ctr. for Reprod. Health, Inc., 462 U.S. 416 (1983) (one-parent consent requirement with inadequate judicial bypass mechanism); H.L. v. Matheson, 450 U.S. 398 (1981) (two-parent notice requirement when minor is unemancipated with no judicial bypass mechanism); Bellotti v. Baird, 443 U.S. 622 (1979) (hereinafter Bellotti II) (two-parent consent requirement with inadequate judicial bypass mechanism); Bellotti v. Baird, 428 U.S. 132 (1976) (hereinafter Bellotti I) (two-parent consent requirement but Court abstained from considering adequacy of judicial bypass mechanism); Planned Parenthood of Central Mo. v. Danforth, 428 U.S. 52 (1976) (one-parent consent requirement with no judicial bypass mechanism). See also Barnes v. Mississippi, 992 F.2d 1335 (5th Cir.), cert. denied, 510 U.S. 976 (1993) (two-parent consent requirement with adequate judicial bypass mechanism).
In Hodgson v. Minnesota, supra at 497, Justice Kennedy, joined by Chief Justice Rehnquist, Justices White and Scalia, in upholding a two-parent notification statute, wrote that “the by-pass procedure comports in all respects with our precedents.” Justice O’Connor also wrote, “In a series of cases, this Court has explicitly approved judicial bypass as a means of tailoring a parental consent provision so as to avoid unduly burdening the minor’s limited right to obtain an abor*602tion. See [Bellotti I, supra at 147-148]; Planned Parenthood of Central Mo. v. Danforth, [supra]; [Bellotti II, supra at 642-644] (opinion of Powell, J.).” Hodgson v. Minnesota, supra at 461 (O’Connor, J., concurring in part and concurring in the judgment in part). Indeed, in Bellotti II, supra at 649, the Court stated that it was not persuaded that the requirement of obtaining both parents’ consent unconstitutionally burdens a minor’s right to seek an abortion. Thus, the Court concluded “that if the State decides to require a pregnant minor to obtain one or both parents’ consent to an abortion, it must also provide an alternative procedure whereby authorization for the abortion can be obtained.” Id. at 643. See Barnes v. Mississippi, supra at 1338-1341 (relying on Supreme Court decisions to conclude that statute requiring consent of two parents, combined with adequate judicial bypass mechanism, does not place “undue burden” on a minor’s right to abortion).
The court today all but ignores this precedent and with minimal discussion concludes that the two-parent consent provision in G. L. c. 112, § 12S, violates our State Constitution despite the presence of a valid judicial bypass provision.1 Essentially then, in the interests of protecting a federally created right, the court concludes that our State Constitution prohibits a practice that the Federal Constitution would permit without advancing any reason why this must be so.
I do not dispute that this court is free, in appropriate circumstances, to decide that the Massachusetts guarantee of due process is more extensive than its Federal counterpart. There are, however, “the best of reasons in policy and logic why the court should not do so in this case.” Moe v. Secretary of Admin. & Fin., 382 Mass. 629, 663 (1981) (Hennessey, C.J., dissenting). The words of our Constitution should not be so lightly turned in the direction most favored by contemporary trends. As Justice Scalia said in his separate opinion in Hodgson v. Minnesota, supra at 480 (Scalia, J., concurring in the judgment in part and dissenting in part), “[o]ne will search in vain the document we are supposed to be construing for text that provides the basis for the argu*603ment over these distinctions; and will find in our society’s tradition regarding abortion no hint that the distinctions are constitutionally relevant, much less any indication how a constitutional argument about them ought to be resolved.” See Zayre Corp. v. Attorney Gen., 372 Mass. 423, 433 (1977) (“principle of judicial restraint includes recognition of the inability and undesirability of the judiciary substituting its notions of correct policy for that of a popularly elected Legislature”).
There can be no doubt that striking down a statute as unconstitutional is a dramatic exercise of judicial power to be used sparingly. See Commonwealth v. Lammi, 386 Mass. 299, 301 (1982). I am at a loss to find any explanation why we take such a drastic step here. I would uphold the statute as written.

There does not seem to be any dispute that the bypass mechanism comports in all respects with the criteria established by the Supreme Court in Ohio v. Akron Ctr. for Reprod. Health, 497 U.S. 502, 511-513 (1990); and Bellotti v. Baird, 443 U.S. 622, 643-644 (1979).